Citation Nr: 1017018	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-37 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected prostatitis and 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
February 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and March 2008  rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, TN.

The Board notes that the Veteran had a Board hearing before 
the undersigned in March 2010.  The hearing transcript has 
been associated with the claims file.

The issue of entitlement to an increased compensable rating 
for prostatitis has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hemorrhoids are shown to be related to service.


CONCLUSION OF LAW

Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

In this case, the Veteran contends that his current 
hemorrhoid problem has existed since the time of service.  In 
a 2010 Board hearing, he reported treatment for hemorrhoids 
in service and that he was recommended for hemorrhoid surgery 
at that time, but declined.  He stated that he avoided 
treatment for many years thereafter because he did not want 
surgery.  The Veteran testified that he sought treatment for 
hemorrhoids in the 1980s but the treatment records were 
unavailable.  Since service discharge, the Veteran contends 
that he has primarily used over-the-counter treatments until 
more recently.  The Veteran reported that his hemorrhoid 
symptoms are ongoing, but he experiences flare-ups depending 
on his diet and bowel movements.

Additionally, the Board acknowledges that the Veteran's 
spouse reported observing symptoms related to the Veteran's 
hemorrhoids since she met him in 1974.  The Veteran's spouse 
specifically reported observable symptoms of the Veteran's 
discomfort and pain due to hemorrhoids as well as seeing the 
Veteran self-treat his condition with over-the-counter 
medications.  See March 2010 hearing transcript. 

Service treatment records show treatment for mild hemorrhoids 
in November 1971.  No surgery recommendation is noted on the 
record.

Post-service treatment records show treatment for hemorrhoids 
in 2007.  Once again, the Board notes the unavailability of 
the 1980 treatment records.  A January 2007 colonoscopy 
report diagnosed hemorrhoids.  In December 2007, the Veteran 
was afforded a VA examination for hemorrhoids.  The examiner 
noted the Veteran's history of hemorrhoids since service as 
well as the January 2007 diagnosis of hemorrhoids.  The 
examiner also noted persistent rectal bleeding and diagnosed 
acute hemorrhoids, but did not provide a nexus opinion 
relating the diagnosis to service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence supports the Veteran's claim for service connection 
for hemorrhoids.  See Gilbert, supra.  As noted above, in 
order to prevail in a claim for service connection, the 
Veteran must show a current disability that is related to 
service.  See Pond, supra.  In this case, the Veteran has a 
current diagnosis of hemorrhoids  There is also evidence of 
treatment for hemorrhoids in service.  See 38 U.S.C.A. 
§ 1154(a) (West 2009).  Although no medical opinion has been 
offered relating the Veteran's current diagnosis to service, 
the Board notes that lay observation is competent to show 
chronicity of symptomatology.  See Savage supra; Pond, supra.  
In this regard, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 
supra.  With regard to the lay statements of record, the 
Board deems these statements credible as they are supported 
by and are consistent with the evidence of record, to include 
contemporaneous medical evidence showing treatment for and a 
diagnosis of hemorrhoids.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements).  
Moreover, these statements are probative with regard to 
continuity of symptomatology since service.  See 38 C.F.R. 
§ 3.303(b).  Consideration of these statements is of 
particular importance because the Courts have continued to 
declare that the Veteran's sworn statements are sufficient to 
establish an in-service occurrence and post-service symptoms.  
See Savage, supra.  In this regard, these sworn statements of 
record provide critical support for the Veteran's claim by 
establishing a medical nexus between symptoms and treatment 
in service and a current diagnosis.  More specifically, the 
statements show that the Veteran's symptoms of hemorrhoids 
began in service and continued thereafter.  Therefore, 
service connection for hemorrhoids is warranted. 



ORDER

Service connection for hemorrhoids is granted.





REMAND

Although further delay is regrettable, additional development 
is necessary to readjudicated the remaining issue on appeal.

In this case, the Veteran contends that his current prostate 
cancer is related to service.  Specifically, the Veteran 
contends that his prostate cancer is related in part to his 
exposure to herbicides while serving in Thailand and Vietnam, 
but may also be attributable to symptoms associated with his 
service-connected prostatitis.  Specifically, the Veteran 
testified that he developed prostatitis while serving in 
Thailand.  The Veteran testified to two tours in Southeast 
Asia Theater during which he had brief stop overs in Vietnam.  
During at least one of the stop overs, the Veteran testified 
that there was trouble with the aircraft and he stepped off 
the plane in Vietnam. 

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with AL amyloidosis; chloracne; type 2 diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 
21258-60 (May 7, 2009).  These diseases must become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A review of the service records shows treatment for an 
enlarged, tender prostate from February 1972 to April 1972 
with a diagnosis of prostatitis.  There is no evidence of 
treatment for cancer of any kind during service.  

Service personnel records show the Veteran was a weapons 
mechanic in the Pacific Air Forces and had service in 
Thailand between in 1970 and 1972.  Specifically, personnel 
records show service at U-Tapao Airfield and Ubon, RTAFB in 
Thailand.  The Veteran's form DD 214 shows two years and 
three months of Foreign Service in Thailand, but no service 
in Vietnam.  Notably, the Veteran was awarded the Vietnam 
Service Medal (VSM).  The Board notes that the VSM was 
awarded for service in the Republic of Vietnam, Thailand, 
Cambodia, and Laos in support of military operations in 
Vietnam, from approximately 1965 to 1973.  See DoD 1348 
C6.6.1.1.5. (revised September 1996).  Therefore, receipt of 
the VSM does not require actual service in Vietnam.

In this regard, there is no evidence that can be construed to 
corroborate the Veteran's contention regarding service in 
Vietnam.  The Board points out that although the Veteran 
worked as a weapons mechanic on airfields in Thailand, there 
is no evidence that he served aboard any aircraft, flew over 
the airspace of Vietnam, or set foot in Vietnam.  In this 
regard, the RO/AMC should attempt to locate the Veteran's 
available unit records for a more detailed description of his 
job duties, to include possible service in and/or over 
Vietnam.  Until such records are located, service in Vietnam, 
to include exposure to Agent Orange cannot be conceded.  
Regarding potential exposure to herbicides in Thailand, a VA 
memorandum regarding the use of herbicides in Thailand 
indicates that the Veteran was not likely exposed during 
service.  Nevertheless, the question remains whether the 
Veteran's prostate cancer is related to service or a service-
connected disability.

Post-service treatment records show a diagnosis of prostate 
cancer in 2001 with continued treatment thereafter, including 
surgery in 2002 and radiation therapy in 2004.  The Board 
notes that the Veteran has not been afforded a VA medical 
examination for prostate cancer and no medical opinion has 
been offered regarding a nexus to service or service-
connected prostatitis.  The Board acknowledges that the 
Veteran's representative specifically requested a VA 
examination regarding this issue.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  

Based on a review of the evidence of record, the Board finds 
a VA examination necessary in order to determine the 
Veteran's complete disability picture and to determine 
whether the Veteran's current prostate cancer is related to 
service or a service-connected disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  In this 
regard, the Veteran has not been afforded a VA examination 
regarding the etiology of his currently diagnosed prostate 
cancer.  Thus, a VA examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin, supra.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As this case is being remanded for additional development, 
the RO/AMC should attempt to locate the Veteran's available 
unit records while serving in Thailand for evidence of 
service aboard any aircraft, to include service in Vietnam 
(air or land).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to locate 
the Veteran's unit records of service in 
Thailand between 1970 and 1972.  If these 
records cannot be located, it should be so 
stated.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examination report should state that the 
claims folder has been reviewed.  All 
necessary tests should be performed.  The 
examiner should be requested to express an 
opinion as to the following:

a.  whether it is at least as likely as 
not that the Veteran's prostate cancer is 
the direct result of a disease or injury 
in service, to include exposure to 
herbicides.  

b.  whether it is as least as likely as 
not that the Veteran's prostate cancer was 
caused by or aggravated by the Veteran's 
service-connected prostatitis. 

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: "Aggravation" refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, 
as contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

A complete rationale for all opinions 
should be provided.  

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


